DISMISSED and Opinion Filed July 14, 2021




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-21-00041-CR

                                 EX PARTE DEMOND JONES

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-83350-2020

                             MEMORANDUM OPINION
                     Before Justices Osborne, Pedersen, III, and Nowell
                              Opinion by Justice Pedersen, III
        Ninety days after being arrested for the offense of murder, Demond Jones filed

an application for writ of habeas corpus alleging he should be released on a personal

recognizance bond under article 17.151 of the code of criminal procedure.1

Appellant also filed a motion styled “Request for Immediate Relief Pursuant to CCP

17.151.” On January 19, 2021, appellant filed a notice of appeal indicating his intent

to appeal, but not describing what he was appealing.




    1
      Article 17.151 provides that a defendant jailed on a felony charge must be released on a personal bond
or on reduced bail if the State is not ready for trial within ninety days of the defendant’s detention. See TEX.
CODE CRIM. PROC. ANN. art. 17.151, §1; Ex parte Lanclos, – S.W.3d –, 2021 WL 2677550, at *1 (Tex.
Crim. App. 2021).
      The clerk’s record shows the trial court entered an order denying the request

for immediate relief that does not bear the trial court’s physical signature, but

indicates it was signed on December 9, 2020. The order does not address appellant’s

application for writ of habeas corpus nor is there a separate order adjudicating the

writ application. The trial court’s certification of the right to appeal certifies only

that appellant does not have the right to appeal the order denying the request for

immediate relief signed on December 9, 2020 because there is no right to appeal the

denial of an interlocutory motion complaining of excessive bail.

      The Court does not have jurisdiction to review orders denying pretrial motions

addressing release on bail. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.

2014). Moreover, the notice of appeal in this case, filed on January 19, 2021, would

be untimely to appeal the trial court’s December 9, 2020 order. See TEX. R. APP. P.

26.2(a)(1) (requiring appellant’s notice of appeal be filed within thirty days of

signing of the appealable order). Therefore, the Court lacks jurisdiction to review

the trial court’s order denying the request for immediate release.

      The Court has jurisdiction to consider appeals from the denial of pretrial

habeas relief on bail matters. See Lanclos, 2021 WL 2677550, at *1 (reversing

decision of court of appeals to affirm trial court’s habeas order reducing bond under

article 17.151 on ground reduction was insufficient); Ex parte Gill, 413 S.W.3d 425,

426 (Tex. Crim. App. 2013) (reviewing decision of court of appeals to affirm denial

of habeas application requesting release on personal bond or reduction of bail under

                                         –2–
article 17.151); see also Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698,

at *1 n.2 (Tex. App.—Fort Worth May 5, 2016, pet. dism’d) (mem. op., not

designated for publication), pet. dism’d, No. PD-0677-16, 2017 WL 1089960 (Tex.

Crim. App. Mar. 22, 2017) (per curiam) (not designated for publication) (court of

appeals has jurisdiction to review denial of habeas relief seeking bail reduction, but

not denial of motion seeking bail reduction). In this case, however, there is no

showing the trial court has entered an order ruling on the writ application.

      Appellant has the right to appeal the trial court’s habeas decision when the

trial court enters an appealable order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a); State

v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (requiring a written

order for appeal); see also State ex rel. Sutton v. Bage, 822 S.W.2d 55, 57 (Tex.

Crim. App. 1992) (orig. proceeding) (determining that phrase “entered by the court”

encompasses signing of written order by trial court). Because the trial court has not

entered an appealable order in the habeas proceeding, appellant’s notice of appeal

does not confer jurisdiction upon the Court. See Henderson v. State, 153 S.W.3d

735, 735–36 (Tex. App.—Dallas 2005, no pet.); see also Ex parte Terry, No. 12-20-

00006-CR, 2020 WL 827591, at *1 (Tex. App.—Tyler Feb. 19, 2020, no pet.) (mem.

op., not designated for publication) (habeas appeal seeking bond reduction must be

dismissed if no final written order has been entered); Jarvis v. State, No. 02-15-

00410-CR, 2016 WL 741972, at *1 (Tex. App.—Fort Worth 2016, no pet.) (per



                                         –3–
curiam) (not designated for publication) (no appellate jurisdiction where trial court

announces oral ruling but has not entered a written order).

      On March 11, 2021, the Court transmitted a letter to appellant’s counsel

expressing the Court’s concerns about its jurisdiction over this case. The letter

notified appellant that on or after March 22, 2021, the Court would consider

dismissing this appeal unless, by that date, either (1) a supplemental clerk’s record

was filed showing the trial court has entered a final order on appellant’s application

for habeas corpus seeking release, or (2) appellant filed a letter brief explaining the

basis for the Court’s jurisdiction. To date, the Court has received neither a

supplemental clerk’s record showing a final order has been entered nor a letter brief

explaining the basis for the Court’s jurisdiction.

      Concluding we lack jurisdiction, we dismiss the appeal.




                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE

210041f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE DEMOND JONES                        On Appeal from the 380th Judicial
                                             District Court, Collin County, Texas
No. 05-21-00041-CR                           Trial Court Cause No. 380-83350-
                                             2020.
                                             Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
                                             Nowell participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 14th day of July, 2021.




                                       –5–